           Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 1 of 30




                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

DESMOND DELGADILLO​​,​ an                  )     Case No.
individual,                                )
                                           )
       Plaintiff,                          )
                                           )     Trial by Jury Demanded
vs.                                        )
                                           )
CENTURY 21 DEPARTMENT
                                           )
STORES LLC​​, a New York limited
                                           )
liability company.
                                           )
       Defendant.                          )


            COMPLAINT FOR INJUNCTIVE RELIEF,
  CIVIL MONETARY PENALTIES, AND OTHER EQUITABLE RELIEF

      Plaintiff, ​DESMOND DELGADILLO​​, (“Plaintiff”), by and through him

attorneys, for him complaint against CENTURY 21 DEPARTMENT STORES

LLC​​, a New York limited liability company, states as follows:

                                 INTRODUCTION

      1.       Plaintiff is a blind and visually-impaired person who requires

screen-reading software to read website content using him computer.

      2.       Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

people with visual impairments who meet the legal definition of blindness in that

they have a visual acuity with correction of less than or equal to 20 x 200. Some
             Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 2 of 30




blind people who meet this definition have limited vision. Others have no vision.

        3.       Plaintiff brings this civil rights action against Defendant ​CENTURY

21 DEPARTMENT STORES LLC​​, a New York limited liability company

(“Defendant”) for its failure to design, construct, maintain, and operate its website,

https://www.c21stores.com/ (hereinafter the “Website” or “Defendant’s Website”

which shall refer to https://www.c21stores.com/, and any other website operated

by or controlled by Defendant as well as any third party content which is located

on or used in connection with https://www.c21stores.com/ and any other website

operated by or controlled by Defendant, for the purposes described herein) to be

fully   accessible     to   and   independently   usable by Plaintiff and other

visually-impaired people. Defendant’s denial of full and equal access to its

website, and therefore denial of its products and services offered thereby, is a

violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”)

and California’s Unruh Civil Rights Act (“UCRA”).

        4.       Because Defendant’s website,     https://www.c21stores.com/ is not

fully and equally accessible to blind and visually-impaired consumers in violation

of the ADA, Plaintiff seeks a permanent injunction to cause a change in

Defendant’s corporate policies, practices, and procedures so that Defendant’s

website will become and remain accessible to blind and visually-impaired
           Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 3 of 30




consumers, including Plaintiff.

                           JURISDICTION AND VENUE

      5.       This Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III

of the ADA, 42 U.S.C. § 12181, ​et seq.,​ and 28 U.S.C. § 1332.

      6.       This court has supplemental jurisdiction over Plaintiff’s non-federal

claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so

related to Plaintiff’s federal ADA claims, they form part of the same case or

controversy under Article III of the United States Constitution

      7.       This Court has personal jurisdiction over Defendant because it is

deemed a resident of the State of New York and it conducts and continues to

conduct a substantial and significant amount of business in the State of New York.

      8.       Venue is proper in the Southern District of New York pursuant to 28

U.S.C. §1391(b)(1) because Defendant resides in this District and this Court has

personal jurisdiction over Defendant.

                                      PARTIES

      9.       Plaintiff, at all times relevant and as alleged herein, is a resident of

California, County of Los Angeles. Plaintiff is also blind, visually-impaired person,

and a member of a protected class of individuals under the ADA, pursuant to 42
         Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 4 of 30




U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set forth at 28

C.F.R. §§ 36.101 ​et seq.​

      10.    Plaintiff is informed and believes, and thereon alleges Defendant

operates a website that allows consumers to shop. Defendant's headquarters are

located in New York, New York.

      11.    Defendant’s website is a public accommodation within the definition

of Title III of the ADA, 42 U.S.C. § 12181(7) because its website is, or is part of, a

“sales or rental establishment,” and a “service establishment.”

      12.    Defendant has been and is committing the acts or omissions alleged

herein in Los Angeles County of the State of California which caused injury, and

violated rights prescribed by the ADA and UCRA, to Plaintiff and to other blind

and other visually impaired-consumers. A substantial part of the acts and omissions

giving rise to Plaintiff’s claims occurred in California. Specifically, on several

separate occasions, Plaintiff has been denied the full use and enjoyment of the

facilities, goods, and services of Defendant’s website in Los Angeles County.

      13.    The access barriers Plaintiff encountered on Defendant’s website have

caused a denial of Plaintiff’s independent, full and equal access multiple times in

the past, and now deter Plaintiff from accessing Defendant’s website.

  THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 5 of 30




      14.   The Internet has become a significant source of information, a portal,

and a tool for conducting business, doing everyday activities such as shopping,

learning, banking, researching, as well as many other activities for sighted, blind

and visually-impaired persons alike. As an essential tool for many Americans,

when accessible, the Internet provides individuals with disabilities great

independence.

      15.   Blind persons are able to access websites using keyboards in

conjunction with screen access software that vocalizes the visual information found

on a computer or smart-phone screen. This technology is known as screen-reading

software and is also commonly referred to as a screen reader.

      16.   Except for legally blind individuals whose residual vision allows them

to use magnification, screen-reading software is currently the only method a blind

person can fully and independently access the internet.

      17.   Unless websites are designed to allow screen-reading software users

to navigate Internet content by way of the keyboard or through moving their

fingers over the smartphone screen, blind and visually-impaired persons are unable

to fully, equally and independently access websites and the information, products,

and services contained therein.

      18.   Blind    and    visually-impaired   users     of    Windows   operating
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 6 of 30




system-enabled computers and devices have several screen-reading software

programs available to them. Some of these programs are available for purchase

and other programs are available without the user having to purchase the program

separately.

      19.     Job Access With Speech, otherwise known as “JAWS,” is currently

the most popular, separately purchased and downloaded screen-reading software

program available for a Windows computer.

      20.     For s​ creen-reading software to function, the information on a website

must be capable of being rendered into meaningful text so it may be read back to

the user and then the user can navigate a website and various web pages within a

website using their keyboard.

      21.     If the website content is not capable of being rendered into meaningful

text, the blind or visually-impaired user is not able to access and navigate the same

content on a website that is available to sighted users.

      22.     The ADA specifically provides, “No individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of

public accommodation by any person who owns, leases (or leases to) or operates a

place of public accommodation.” 42 U.S.C. §12182(a); 28 C.F.R. §36.201(a). The
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 7 of 30




ADA further requires that a public accommodation provide accessible electronic

and information technology as auxiliary aids and services.           ​See 28 C.F.R.

§36.303(a), (b) and (c)(ii).

      23.    Within this context, numerous courts have recognized the viability of

Unruh and Americans with Disabilities Act (hereinafter “ADA”) claims against

commercial website owners/operators with regard to the accessibility of such

websites. See, e.g.​, ​Long v. Live Nation Worldwide, Inc.,​ No. C16-1961 TSZ 2018

WL 3533338 (W.D. Wash. July 23, 2018)(denying Defendant’s summary

judgment motion based on voluntary cessation and mootness and finding that

defendant’s website is subject to the accessibility regulations under the ADA as a

matter of law); Carroll v. Fedfinancial Fed. Credit Union,​ 2018 WL 3212023

(E.D. Va. June 25, 2018) (denying Defendant’s Motion to Dismissed based on

jurisdiction, Title III applicability, and due process arguments); ​Haynes v. Hooters

of Am., LLC​, 17-13170, 2018 WL 3030840 (11th Cir. June 19, 2018)(holding that a

private settlement agreement does not moot a new web access claim by a different

                                  ​ o. 1:18-cv-20107 (S.D. Fl. May 28,
plaintiff); ​Gil v. SMG Holdings, N

2018)(denying a motion to dismiss and holding that mootness and voluntary

cessation defenses did not apply when defendant claimed it was already in the

process of correcting the barriers on its website​); Thurston v. Midvale Corporation,
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 8 of 30




et al.​, Los Angeles Superior Court, Case No. BC663214 (Judge Samantha P.

Jessner)(May 17, 2018) (granting plaintiff’s summary judgment motion finding “a

plain reading of the statute, as well as the [DOJ’s] treatment of websites under the

ADA, indicate that Defendant’s website falls within the categories of ‘services, …

privileges, advantages, or accommodations of’ a restaurant, which is a place of

public accommodation under the ADA.”​);​ Castillo v. Jo-Ann Stores, LLC, N
                                                                         ​ o.

5:17-cv-20110-KBB (N.D. Ohio February 13, 2018) (denying motion to dismiss

finding plaintiff has stated a cognizable website ADA claim and has standing,

plaintiff successfully alleged a nexus between defendant's website and its brick and

mortar stores, and the injunctive relief sought does not violate due process rights);

Gathers v. 1-800-FLOWERS.com,​ No. 1:17-cv-10273 (Mass. February 12, 2018)

(denying a motion to dismiss sought against ADA claims); ​Robles v. Yum! Brands,

Inc. d/b/a Pizza Hut,​ No. 2:16-cv-08211-ODW(SS) at *15. (C.D. Cal. Jan. 25,

2018) (Wright) (denying a motion for summary judgment sought against ADA and

California’s Unruh Civil Rights Act claims)(“Pizza Hut cannot simply post a

customer service phone number on its website and claim that it is in compliance

with the ADA unless it shows that a visually impaired customer ‘will not be

excluded, denied services, segregated or otherwise treated differently’ from

non-visually impaired customers who are able to enjoy full access to Pizza Hut’s
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 9 of 30




website” [citations omitted]); ​Andrews v. Blick Art Materials, LLC,​ No.

1:17-cv-00767-JBW-RLM         (E.D.N.Y.    Dec.    21,   2017)    (Weinstein,    J.)

(Memorandum and Order approving settlement of website accessibility case in the

form of judgment); ​Brooke v. A-Ventures, LLC,​ No. 2:17-cv-2868-HRH at 19.

(A.Z. Nov. 22, 2017) (granting declaratory judgment that defendant’s website did

not comply with ADA; defendant enjoined to ensure equal access) (“[D]efendant

was in violation of the Americans with Disability Act because its hotel reservations

website did not afford disabled persons equal access to defendant’s public

accommodation”); ​Rios v. New York & Company, Inc.​, No. 2:17-cv-04676-ODW

(AGr) (C.D. Cal. Nov. 16, 2017) (Wright) (denying a motion for judgment on the

pleadings sought against Unruh Act claims) (“[T]he Court finds that this case is not

unique, ‘as federal courts have resolved effective communication claims under the

ADA in a variety of contexts— including cases involving allegations of unequal

access to goods, benefits and services provided through websites.’ Hobby Lobby,

2017 WL 2957736, at *7”); ​Access Now, Inc. v. Blue Apron, LLC​, No.

17-cv-116-JL at 21. (C.D. N.H. November 8, 2017) (denying a motion to dismiss

sought against ADA claims) (“[Plaintiffs] rely on Title III of the ADA as

governing the defendant’s potential liability and invoke compliance with the

WCAG 2.0 AA standards as a sufficient condition, but not a necessary condition,
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 10 of 30




for such compliance, and therefore as a potential remedy.”); ​Gorecki v. Dave &

Buster’s, Inc.​, No. 2:17-cv-01138-PSG-AGR (C.D. Cal. October 10, 2017)

(Gutierrez, P.) (denying a motion for summary judgment sought against ADA and

California’s Unruh Civil Rights Act claims)(“a finding of liability regarding the

Website’s compliance with the ADA does not require sophisticated technical

expertise beyond the ability of the Court”); ​Kayla Reed v. CVS Pharmacy, Inc.​,

Case No. 2:17-cv-03877-MWF-SK, at *9. (C.D. Cal. Oct. 3, 2017) (Fitzgerald)

(denying a motion to dismiss sought against ADA and California’s Unruh Civil

Rights Act claims) (“The DOJ’s position that the ADA applies to websites being

clear, it is no matter that the ADA and the DOJ fail to describe exactly how any

given website must be made accessible to people with visual impairments. Indeed,

this is often the case with the ADA’s requirements, because the ADA and its

implementing regulations are intended to give public accommodations maximum

flexibility in meeting the statute’s requirements. This flexibility is a feature, not a

bug, and certainly not a violation of due process."); ​Andrews v. Blick Art Materials,

LLC,​ -- F. Supp. 3d --, 2017 WL 3278898, at *12, *15-*18 (E.D.N.Y. Aug. 1,

2017) (Weinstein, J.); ​Gomez v. Lego Systems, Inc.,​ Case 1:17-cv-21628-CMA

(S.D. Fla. July 31, 2017) (denying a motion to dismiss an ADA claim alleging an

inaccessible commercial website) [ECF #40]; ​Thurston v. Chino Commercial
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 11 of 30




Bank, N.A.,​ No. CV 17-01078 BRO (JCx), 2017 WL 3224681, at *5 (C.D. Cal.

July 27, 2017) (citing ​Gorecki)​ ; ​Markett v. Five Guys Enterprises LLC,​ No.

1:17-cv-00788-KBF, slip op. at 4-6 [ECF #33] (S.D.N.Y. July 21, 2017); ​Gorecki

v. Hobby Lobby Stores, Inc.,​ No. 2:17-cv-01131-JFW-SK, 2017 WL 2957736

(C.D. Cal. June 15, 2017) (Walter, J.) (denying a motion to dismiss sought against

ADA and California’s Unruh Civil Rights Act claims) (“[T]his is a relatively

straightforward claim that Hobby Lobby failed to provide disabled individuals full

and equal enjoyment of goods and services . . . by not maintaining a fully

accessible website. There is nothing unique about this case, as federal courts have

resolved effective communication claims under the ADA in a wide variety of

contexts-- including cases involving allegations of unequal access to goods,

benefits and services provided through websites.”); ​Gil v. Winn-Dixie Stores, Inc​.,

No. 16-23020-Civ-Scola, -- F. Supp. 3d --, 2017 WL 2547242, at *7 (S.D. Fla.

June 13, 2017) (finding that the defendant, a large supermarket chain, had violated

the plaintiff’s rights under the ADA by failing to maintain an accessible website

after   a   non-jury   trial);   ​Frazier   v.   Ameriserv   Financial   Bank,​   Nos.

2:16-cv-01898-AJS (Lead Case), 17cv0031 [ECF #107], slip op. at 20 (W.D. Pa.

Apr. 21, 2017) (denying a motion to dismiss an ADA claim alleging an

inaccessible commercial website); ​Frazier v. Churchill Downs Inc.​, Nos.
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 12 of 30




2:16-cv-01898-AJS (Lead Case), 2:16-cv-0007 (Member Case) [ECF #107] slip

op. at 20 (W.D. Pa. Apr. 21, 2017) (same); ​OmahaSteaks.com, Inc. v. Access Now,

Inc., et al.,​ No. 8:17-cv-00060-LSC-CRZ [ECF #9-1] (D. Neb. Apr. 17, 2017)

(consent decree); ​Access Now, Inc., et al. v. Omahasteaks.com, Inc.​, Nos.

2:16-cv-01898-AJS (Lead Case), 2:17-cv-00269-AJS (Member Case) [ECF #99]

(W.D. Pa. Apr. 11, 2017 (same); ​Gil v. Winn-Dixie Stores, Inc.,​ -- F. Supp. 3d --,

No. 16-23020-Civ-Scola, 2017 WL 2609330 (S.D. Fla. Mar. 15, 2017) (denying a

motion for judgment on the pleadings sought against an ADA claim alleging an

inaccessible commercial website); ​Nat’l Ass’n of the Deaf v. Harvard Univ.​, Case

3:15-cv-30023-MGM, 2016 WL 3561622, at *12-*20 (D. Mass. Feb. 9, 2016)

(Robertson, Mag. J.) (recommending the denial of a motion to dismiss or stay

predicated on the primary jurisdiction doctrine), ​adopted in Nat’l Ass’n of the Deaf

v. Harvard Univ.​, Case 3:15-cv-30023-MGM, 2016 WL 6540446, at *1-*3 (D.

Mass. Nov. 3, 2016) (Mastroianni, J.); ​Nat’l Ass’n of the Deaf v. Massachusetts

Inst. of Tech.,​ Case 3:15- cv-30024-MGM, 2016 WL 3561631, at *1 (D. Mass.

Feb. 9, 2016) (Robertson, Mag. J.)(recommending the denial of a motion to

dismiss or stay predicated on the primary jurisdiction doctrine), ​adopted in Nat’l

Ass’n of the Deaf v. Massachusetts Inst. of Tech.,​ Case 3:15-cv-30024-MGM, 2016

WL 6652471, at *1 (D. Mass. Nov. 4, 2016) (Mastroianni, J.); ​Edward Davis v.
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 13 of 30




Orlando Wilshire Investments Ltd., et al.​, No. 5:15-cv-01738-MWF-KK, slip op. at

10 [ECF #17] (C.D. Cal. Nov. 2, 2015) (Fitzgerald, J.) (denying motion to dismiss

in a website accessibility case) (“the Court concludes that the Complaint

sufficiently alleges that the inaccessibility of the Website impedes the full and

equal enjoyment of the Hotel.”); ​Sipe v. Huntington National Bank​, 15-CV-1083,

Doc No. 21 (W.D. Pa. Nov. 18, 2015) (denying motion to dismiss based on claims

the DOJ had not yet issued regulations governing website accessibility); Nat’l

Fed’n of the Blind v. Scribd, Inc., 9​ 8 F. Supp.3d 565, 576 (D. Vt. 2015) (denying a

motion to dismiss an ADA claim against a commercial website operator); ​James

Patrick Brown v. BPS Direct, LLC, et al.,​ Case No. LACV 14-04622 JAK (JEMx)

slip op. at 4-7 [ECF #30] (C.D. Cal. Oct. 6, 2014) (Krondstadt, J.) (denying the

defendant’s motion to dismiss while relying on the ​Target d​ ecision as

“persuasive”, and holding “the Complaint does allege that Bass Pro Shops is a

chain of brick-and-mortar stores and that BassPro.com is a website providing

information about Bass Pro Shops products, offers, and locations…. [and that] a

nexus could be established hime through discovery.”); ​Penney v. Kohl’s Dep’t

Stores, Inc., et al.,​ No. 8:14-cv-01100-CJC-DFM [ECF #12] slip op. at 3 (C.D.

Cal. Sept. 23, 2014) (Carney, J.) (denying a motion to dismiss and stating, “Thus,

the Complaint states plausible facts that establish the requisite nexus between the
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 14 of 30




challenged service and the place of public accommodation.”); ​National Ass’n of the

Deaf v. Netflix, Inc.​, 869 F. Supp. 2d 196, 200 (D. Mass. 2012) (excluding

web-based services would “run afoul of the purposes of the ADA and would

severely frustrate Congress’s intent that individuals with disabilities fully enjoy the

goods, services, privileges, and advantages available indiscriminately to other

members of the general public”); ​id. a​ t 200-01 (“[T]he legislative history of the

ADA makes clear that Congress intended the ADA to adapt to changes in

technology.”) (quoting H.R. Rep. 101-485(II), at 108 (1990)) (“[T]he Committee

intends that the types of accommodation and services provided to individuals with

disabilities, under all of the titles of this bill, should keep pace with the rapidly

changing technology of the times.”); ​Shields v. Walt Disney Parks and Resorts US,

Inc.,​ 279 F.R.D. 529, 559 (C.D. Cal. 2011) (rejecting as “unpersuasive” Disney’s

argument that “there is no accepted accessibility standard” and the argument that

the DOJ has yet to determine what standards to apply to websites and stating, “The

lack of a widely accepted standard for website accessibility does not preclude

injunctive relief that would improve access to Defendants’ websites by the visually

impaired.”); ​Nat’l Federation of the Blind v. Target Corp.​, 452 F. Supp. 2d 946,

953 (N.D. Cal. 2006) (“To limit the ADA to discrimination in the provision of

services occurring on the premises of a public accommodation would contradict
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 15 of 30




the plain language of the statute.”); ​id. ​at 953-54 (“consistent with the plain

language of the statute, no court has held that under the nexus theory a plaintiff has

a cognizable claim only if the challenged service prevents physical access to a

public accommodation. Further, it is clear that the purpose of the statute is broader

than mere physical access—seeking to bar actions or omissions which impair a

disabled person’s “full enjoyment” of services or goods of a covered

accommodation. 42 U.S.C. § 12182(a). Indeed, the statute expressly states that the

denial of equal “participation” or the provision of “separate benefit[s]” are

actionable under Title III. ​See 4​ 2 U.S.C. § 12182(b)(1)(A).”); ​cf. Hindel v. Husted,​

No. 2017 WL 432839, at *7 (S.D. Ohio Feb. 1, 2017) (granting a permanent

injunction against the Ohio Secretary of State based on the accessibility of the

state’s website under Title II of the ADA and requiring accessibility); ​Hindel v.

Husted, No. 17-3207 (6th Cir., Nov. 13, 2017) (defendant bears the burden of

production and persuasion as to affirmative defenses such as fundamental

alteration and subject matter of state election laws do not relieve defendant of these

                                               ​ o. CIVDS1504682
burdens); ​Davis v. BMI/BNB Travelware company N

WL2935482 (Cal.Super. March 21, 2016)(granting motion for summary judgment

for plaintiff and ordering that defendant’s website be made WCAG 2.0 compliant

and awarding Unruh damages in favor of plaintiff)
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 16 of 30




      24.    Commercial websites that are not accessible for blind and

visually-impaired individuals using screen-readers and keyboards only, violate this

basic mandate of the ADA. ​See National Federation of the Blind v. Target Corp.​,

452 F. Supp. 2d 946 (N.D. Cal. 2006).

      25.    The Department of Justice (the “DOJ”) has consistently stated its view

that the ADA's accessibility requirements apply to websites belonging to private

companies. ​See, e.g.,​ ​Applicability of the Americans with Disabilities Act (ADA) to

Private Internet Sites: Hearing before the House Subcommittee on the Constitution

of the House Committee on the Judiciary,​ 106th Cong., 2d Sess. 65-010 (2000) ("It

is the opinion of the Department of Justice currently that the accessibility

requirements of the Americans with Disabilities Act already apply to private

Internet Web sites and services."); 75 Fed. Reg. 43460-01 (July 6, 2010) ("The

Department believes that title III reaches the Web sites of entities that provide

goods or services that fall within the 12 categories of 'public accommodations,' as

defined by the statute and regulations."). Thus, Defendant is on notice that the

ADA’s general mandate applies to website accessibility. ​See Fortyune v. City of

Lomita,​ 766 F.3d 1098, 1102 (9th Cir. 2014); ​Reich v. Mont. Sulphur & Chem. Co.,​

32 F.3d 440, 444–45 (9th Cir. 1994).

          DEFENDANT’S FAILURE TO MAKE ITS WEBSITE
        ACCESSIBLE AND PLAINTIFF’S ATTEMPTS TO ACCESS
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 17 of 30




      26.    Defendant offers the commercial website, https://www.c21stores.com/

to the public.

      27.    The website offers features which should allow all consumers to

access the goods and services Defendant offers.

      28.    The goods and services offered by Defendant’s website include, but

are not limited to the following, which should allow all consumers to: view

merchandise, online shopping, account registration and many other benefits.

      29.    Based on information and belief, it is Defendant's policy and practice

to deny Plaintiff, along with other blind or visually-impaired users, access to

Defendant’s website, and to therefore specifically deny the goods and services that

are offered therein and available at its retail stores.

      30.    Due to Defendant's failure and refusal to remove access barriers to its

website, Plaintiff and visually-impaired persons have been and are still being

denied equal access to the numerous goods, services, and benefits offered to the

public through https://www.c21stores.com/.

      31.    Plaintiff cannot use a computer without the assistance of

screen-reading software.

      32.    However, Plaintiff is a proficient user of the JAWS screen-reader and
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 18 of 30




uses it to access the internet.

       33.    Plaintiff has visited https://www.c21stores.com/ on several separate

occasions using the JAWS screen-reader.

       34.    Plaintiff first visited the website in August of 2018 with the intention

of shopping.     Plaintiff found unlabeled buttons and links prevented him from

navigating the website. Plaintiff also found at least one cursor trap that prevented

him from navigating the website.         Plaintiff encountered multiple pages that

contained insufficient navigational headings, requiring Plaintiff to expend

substantial amount of time to access information. Additionally, Plaintiff was

unable to make a purchase because of an inaccessible checkout system.

       35.    Due to the widespread access barriers Plaintiff encountered on

Defendant’s website, Plaintiff has been deterred, more than once, from accessing

Defendant’s website and this has prevented him from full and equal access of

Defendant’s products and services.

       36.    On more than one occasion in 2018 Plaintiff attempted to do business

with Defendant by using https://www.c21stores.com/ and Plaintiff encountered

barriers to access on the website.

       37.    Despite past and recent attempts to do business with Defendant by

visiting its website, the numerous access barriers contained on the website
          Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 19 of 30




encountered by Plaintiff, have denied Plaintiff full and equal access.

      38.     Plaintiff, as a result of the barriers on Defendant’s website continues

to be deterred on a regular basis from accessing Defendant’s website.

      39.     Due to the inaccessibility of https://www.c21stores.com/, blind and

visually-impaired consumers, such as Plaintiff, who need screen-readers, cannot

fully and equally use or enjoy the facilities, goods, and services Defendant offers to

the public on its website.

      40.     The access barriers Plaintiff encountered on Defendant’s website have

caused a denial of Plaintiff’s full and equal access multiple times in the past, and

now deter Plaintiff on a regular basis from accessing Defendant’s website.

      41.     If https://www.c21stores.com/ was equally accessible to all, Plaintiff

could independently navigate Defendant’s website and complete a transaction as

sighted individuals do.

      42.     Having made many attempts to use Defendant’s website, Plaintiff has

actual knowledge of the access barriers that make these privileges, goods and

services inaccessible and independently unusable by blind and visually-impaired

people.

      43.     Because maintaining and providing a website that is fully and equally

accessible to all consumers would provide Plaintiff and other visually-impaired
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 20 of 30




consumers with full and equal access to https://www.c21stores.com/, Plaintiff

alleges that Defendant has engaged in acts of intentional discrimination, including

but not limited to the following policies or practices:

            a.    Construction and maintenance of a website that is inaccessible to

                  visually-impaired individuals, including Plaintiff;

            b.    Failure to construct and maintain a website that is sufficiently

                  intuitive so as to be equally accessible to visually-impaired

                  individuals, including Plaintiff; and,

            c.    Failure to take actions to correct these access barriers in the face of

                  substantial harm and discrimination to blind and visually-impaired

                  consumers, such as Plaintiff, as a member of a protected class.

      44.        Defendant therefore uses standards, criteria or methods of

administration that have the effect of discriminating or perpetuating the

discrimination of others, as alleged herein.

      45.        The ADA expressly contemplates the type of injunctive relief that

Plaintiff seeks in this action. In relevant part, the ADA requires:

      “In the case of violations of . . . this title, injunctive relief shall include an
      order to alter facilities to make such facilities readily accessible to and
      usable by individuals with disabilities….Where appropriate, injunctive relief
      shall also include requiring the . . . modification of a policy. . .”
      (42 U.S.C. § 12188(a)(2).)
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 21 of 30




      46.    Because Defendant’s website is not equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its

website to become and remain accessible, Plaintiff invokes the provisions of 42

U.S.C. § 12188(a)(2), and seeks a permanent injunction requiring Defendant to

retain a qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to

comply with the ADA and make the website accessible. To do so, Defendant must

utilize input from the Agreed Upon Consultant in order for Defendant to modify

the website's functionality so as to provide effective communication about the

goods, services and/or privileges offered by the website to screen-reader users,

instead of only providing such functionality to sighted persons.

      47.    Plaintiff seeks that this permanent injunction require Defendant to

cooperate with the Agreed Upon Consultant to:

                a. Train Defendant’s employees and agents who develop the

                   https://www.c21stores.com/     website on accessibility and

                   compliance with the ADA using criteria which will provide

                   effective communication to persons who blind and use

                   screen-readers;

                b. Regularly check the accessibility of Defendant’s website to

                   maintain accessibility as required by the ADA using criteria
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 22 of 30




                  which will provide effective communication to persons who

                  blind and use screen-readers;

               c. Regularly test end-user accessibility of the websites by

                  screen-reader users to ensure that Defendant’s website is

                  accessible to blind and visually-impaired individuals who

                  would access them with screen-reading technology and prove

                  effective communication; and,

               d. Develop an accessibility policy that is clearly disclosed on its

                  website, with contact information for users to report

                  accessibility-related problems and be provided with meaningful

                  resolution after Defendant has investigated and identified the

                  accessibility-related problem.

      48.   If https://www.c21stores.com/ was accessible to screen-reader users,

Plaintiff and similarly situated blind and visually-impaired people could

independently access Defendant's products and services.

      49.   Although Defendant may currently have centralized policies regarding

the maintenance and operation of its website, Defendant lacks a plan and policy

reasonably calculated to make its website fully and equally accessible to, and

independently usable by, blind and other visually-impaired consumers.
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 23 of 30




       50.    Without injunctive relief, Plaintiff and other visually-impaired

consumers will continue to be unable to independently use the Defendant's website

in violation of their rights.

                                      COUNT I

    [VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT]

       51.    Plaintiff re-alleges and incorporates by reference all paragraphs

alleged above and each and every other paragraph in this Complaint necessary or

helpful to state this cause of action as though fully set forth herein.

       52.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 ​et seq.​,

provides:

       “No individual shall be discriminated against on the basis of disability in the
       full and equal enjoyment of the goods, services, facilities, privileges,
       advantages, or accommodations of any place of public accommodation by
       any person who owns, leases (or leases to), or operates a place of public
       accommodation.”


(42 U.S.C. § 12182(a).)

       53.    The ADA requires that the place of public accommodation not

discriminate in any way in which it interacts with the public, whether by selling

products at a physical location or over a virtual location on the Internet.

       54.    Defendant's website, https://www.c21stores.com/, is therefore a public
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 24 of 30




accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181.

      55.     https://www.c21stores.com/ is a service, privilege, or advantage of

Defendant.

      56.     https://www.c21stores.com/ is a service that is integrated with

Defendant's products and services.

      57.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities the opportunity to participate in

or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity. (42 U.S.C. § 12182(b)(1)(A)(i).)

      58.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities an opportunity to participate in

or benefit from the goods, services, facilities, privileges, advantages, or

accommodation, which is equal to the opportunities afforded to other individuals.

(42 U.S.C. § 12182(b)(1)(A)(ii).)

      59.    Under Section 302(b)(2) of Title III of the ADA, unlawful

discrimination also includes, among other things:

      “[A] failure to make reasonable modifications in policies, practices, or
      procedures, when such modifications are necessary to afford such goods,
      services, facilities, privileges, advantages, or accommodations to individuals
      with disabilities, unless the entity can demonstrate that making such
      modifications would fundamentally alter the nature of such goods, services,
      facilities, privileges, advantages or accommodations; and a failure to take
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 25 of 30




      such steps as may be necessary to ensure that no individual with a disability
      is excluded, denied services, segregated or otherwise treated differently than
      other individuals because of the absence of auxiliary aids and services,
      unless the entity can demonstrate that taking such steps would
      fundamentally alter the nature of the good, service, facility, privilege,
      advantage, or accommodation being offered or would result in an undue
      burden.”

      (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)

      60.    The acts alleged herein constitute violations of Title III of the ADA,

and the regulations promulgated hereunder.

      61.    Plaintiff, who is a member of a protected class of persons under the

ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

      62.    Furthermore, Plaintiff has been denied full and equal access to

https://www.c21stores.com/, has not been provided services which are provided to

other patrons who are not disabled, and has been provided services that are inferior

to the services provided to non-disabled persons.

      63.    Defendant has failed to take any prompt and equitable steps to remedy

its discriminatory conduct. These violations are ongoing.

      64.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and

rights set forth and incorporated therein, Plaintiff, requests relief as set forth below.

      WHEREFORE, ​Plaintiff prays pray for judgment in his favor and against
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 26 of 30




Defendant, as follows:

            1.       A Declaratory Judgment that, at the commencement of this

      action, Defendant was in violation of the specific requirements of Title III of

      the ADA 42 U.S.C. § 12181 ​et seq.,​ and the relevant implementing

      regulations of the ADA, for Defendant’s failure to take action that was

      reasonably calculated to ensure that its website was fully and equally

      accessible to, and independently usable by, blind and visually-impaired

      individuals;

            2.       A preliminary and permanent injunction enjoining Defendant

      from further violations of the ADA, 42 U.S.C. § 12181 ​et seq.,​ with respect

      to its website, https://www.c21stores.com/;

            3.       A preliminary and permanent injunction requiring Defendant to

      take the steps necessary to make          https://www.c21stores.com/ readily

      accessible to and usable by blind and visually-impaired individuals;

            4.       For attorneys' fees and expenses pursuant to all applicable laws

      including, without limitation, pursuant to 42 U.S.C. § 12188(a)(1);

            5.       For compensatory damages including, but not limited to, mental

      anguish, loss of dignity, and any other intangible injuries suffered by the

      Plaintiff as a result of Defendant’s discrimination;
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 27 of 30




             6.     For prejudgment interest to the extent permitted by law;

             7.     For costs of suit; and

             8.     For such other and further relief as this Court deems just and

      proper.

                                     COUNT II

                 [VIOLATIONS OF THE UNRUH CIVIL
            RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ​et seq​.]

      89.    Plaintiff re-alleges and incorporates by reference all paragraphs

alleged above and each and every other paragraph in this Complaint necessary or

helpful to state this second cause of action as though fully set forth herein.

      90.    California Civil Code § 51 ​et seq. guarantees equal access for people

with disabilities to the accommodations, advantages, facilities, privileges, and

services of all business establishments of any kind whatsoever. Defendant is

systematically violating the UCRA, Civil Code § 51 ​et seq.​

      91.    Defendant’s website is a "business establishments" within the

meaning of the Civil Code § 51 ​et seq​. ​Defendant generates millions of dollars in

revenue from the sale of goods through its https://www.c21stores.com/ website.

Defendant’s website is a service provided by Defendant that is inaccessible to

patrons who are blind or visually-impaired like Plaintiff. This inaccessibility
        Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 28 of 30




denies blind and visually-impaired patrons full and equal access to the facilities,

goods, and services that Defendant makes available to the non-disabled public.

Defendant is violating the UCRA, Civil Code § 51 ​et seq.,​ by denying

visually-impaired customers the goods and services provided on its website,

https://www.c21stores.com/. These violations are ongoing.

      92.    Defendant’s actions constitute intentional discrimination against

Plaintiff on the basis of a disability, in violation of the UCRA, Civil Code § 51 ​et

seq.,​ because Defendant has constructed a website that is inaccessible to Plaintiff,

Defendant maintains the website in an inaccessible format, and Defendant has

failed to take actions to correct these barriers.

      93.    Defendant is also violating the UCRA, Civil Code § 51 ​et seq.

because the conduct alleged herein violates various provisions of the ADA, 42

U.S.C. § 12101 ​et seq.​, as set forth above. Section 51(f) of the Civil Code provides

that a violation of the right of any individual under the ADA also constitutes a

violation of the UCRA.

      94.    The actions of Defendant violate UCRA, Civil Code § 51 ​et seq.,​ and

Plaintiff is therefore entitled to injunctive relief remedying the discrimination.

      95.    Plaintiff is entitled to statutory minimum damages pursuant to Civil

Code § 52 for each and every offense.
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 29 of 30




      96.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

      WHEREFORE, ​Plaintiff prays pray for judgment in his favor and against

Defendant, as follows:

            1.     A preliminary and permanent injunction enjoining Defendant

      from violating the UCRA, Civil Code § 51 ​et seq,​ with respect to its website;

            2.     A preliminary and permanent injunction requiring Defendant to

      take the steps necessary to make its website readily accessible to and usable

      by blind and visually-impaired individuals;

            3.     An award of statutory minimum damages of $4,000 per

      violation pursuant to § 52(a) of the California Civil Code;

            4.     For attorneys' fees and expenses pursuant to all applicable laws

      including, without limitation, pursuant to California Civil Code § 52(a);

            5.     For prejudgment interest to the extent permitted by law;

            6.     For costs of suit; and

            7.     For such other and further relief as this Court deems just and

      proper.
       Case 1:18-cv-09937-JGK Document 1 Filed 10/29/18 Page 30 of 30




                              JURY DEMAND

     Plaintiff hereby demands trial by jury.


Dated: October 29, 2018
                                               Respectfully submitted,

                                               /s/ Javier L. Merino
                                               Javier L. Merino, Esq.
                                               Counsel of Record for Plaintiff
                                               Desmond Delgadillo
                                               DannLaw
                                               1 Meadowlands Plaza, Suite 252
                                               East Rutherford, NJ 07073
                                               (216)-373-0539 Main Office
                                               (216)-373-0536 Fax
                                               jmerino@dannlaw.com
                                               disabilitynotices@dannlaw.com
